Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor is adjacent the first side of the container and the supply duct is connected to the filter for fluid communication adjacent the first side of the container from claim 21 must be shown or the features canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 13, 19 and 21 are objected to because of the following informalities: 
In claim 1, lines 12, “configured separate” should read –configured to separate—
In claim 1, line 23, “open position.” Should read –open position[[[.]];
In claim 13, line 2, “the plenum” should read –[[the]]a plenum—
In claim 19, line 2, “motor hosing” should read –motor housing—
In claim 21, line 2, “wherien” should read –wherein—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states, "further comprising a foam housing, wherein the container is located inside the housing.” The phrase “inside the housing” is unclear in regard to which housing the container is located in, either the motor housing (introduced in claim 1) or the foam housing (introduced in claim 4). For examination purposes, the container is understood to be located inside the foam housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-11, 13-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McClearen (US 2011/0214567) in view of Duncan (US 2011/0239399). 
The embodiment of figure 10 in McClearen is utilized for the following rejections. However, see earlier figures for specific part numbers on vacuum cleaner. 
Regarding claim 1, McClearen discloses a vacuum cleaner (item 100, figure 1) comprising: a motor housing (item 103, figure 1) including; a suction source operable to generate a suction airflow (paragraph 0036, not explicitly shown); a suction opening (opening indicated where items 500 and 510 are moving through, figure 1) in fluid communication with the suction source (designated by bold arrows in figure 1), the suction opening configured to receive airflow entering the vacuum cleaner (item 500, figure 1); 
an exhaust opening in fluid communication with the suction source configured to discharge the airflow from the vacuum cleaner (item 235, paragraphs 0005-0006, figure 1); and an air passageway in fluid communication with the suction source and the exhaust opening (passage through item 120, paragraph 0024, figure 2); a filter (item 370, figure 1) that receives the suction airflow between the suction opening and the exhaust opening, the filter expandable in response to the suction airflow traveling through the filter (item 370 is a bag which is a flexible material and therefore, expandable; paragraph 0028), the filter configured to separate debris from the suction airflow and store the debris within the filter (paragraph 0029); 
and a container (item 101, figures 1 and 3) in which the filter is located, the container includes a wall (item 340A, figure 1) and ribs (designated in annotated figure 1 below), and wherein the suction airflow travels from the filter through the gap towards the exhaust opening (items 570, 580, 590, 600, 610, figure 1); wherein the motor housing is releasably coupled to the container (releasably coupled by items 602 and 604, figure 1) such that the motor housing is movable between an open position (considered to be in open position in figure 1) and a closed position (items 101 and 103 are connected together by items 602 and 604, closed position not shown in detail in figures however, figure 10 is 
wherein the motor housing includes a supply duct (item 280, figures 1 and 2) that provides fluid communication between the suction opening and the filter (items 530 and 540, figure 1), wherein the supply duct is disconnected from fluid communication with the filter when the motor housing is in the open position and the supply duct is connected to the filter for fluid communication when the motor housing is in the closed position (there will be no fluid communication from item 103 to item 101 along item 520 when item 100 is in the open position, figure 1). 

    PNG
    media_image1.png
    269
    366
    media_image1.png
    Greyscale

Annotated Figure 1. 
McClearen does not explicitly disclose wherein the ribs limit expansion of the filter to create a gap between the filter and the wall, and wherein the suction airflow travels from the filter through the gap towards the exhaust opening. 

Regarding claim 2, the combination of McClearen and Duncan discloses the vacuum cleaner as claimed in claim 1, wherein the ribs extend from the wall (McClearen, ribs are drawn out past item 340A in figure 1).  
Regarding claim 3, the combination of McClearen and Duncan discloses the vacuum cleaner as claimed in claim 2, wherein the ribs are integrally formed with the wall (McClearen, figure 1).  Furthermore, it is noted that the recitation of “integrally formed” is considered to be a product by process limitaiton. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Please note that even though product-by-process claims are limited by and defined by the process, determination of the patentability is based on the product. The patentability of the product, i.e. wherein the ribs are integral with the wall, does not depend on its method of production, i.e. integrally formed (see MPEP 2113.III). In this instance, the product taught by McClearen as modified by Duncan is the same as or makes the product claimed obvious, meeting the limitation of the claim.
Regarding claim 6, the combination of McClearen and Duncan discloses the vacuum cleaner as claimed in claim 1, wherein the gap between the filter and the container wall is aligned with the motor housing air passageway (according to The Free Dictionary, “aligns” is defined to adjust parts of a mechanism to produce a proper relationship or orientation; therefore, the gap, as taught by Duncan, is positioned in an appropriate position for airflow to follow designated arrows into item 120 of McClearen).

Regarding claim 9, the combination of McClearen and Duncan discloses the vacuum cleaner as claimed in claim 1, wherein the motor housing includes a plenum (McClearen, item 210A, figure 2) that is in a flow path of the suction airflow between the filter and the exhaust opening (McClearen, item 210A is considered to be in the space separating item 370 and item 235, figure 1).
Regarding claim 10, the combination of McClearen and Duncan discloses the vacuum cleaner as claimed in claim 1, wherein in the open position of the motor housing, the filter is accessible by a user to remove the filter from the container (McClearen, figure 1). 
Regarding claim 11, the combination of McClearen and Duncan discloses the vacuum cleaner as claimed in claim 9, wherein the plenum is in the flow path of the suction airflow between the filter and the suction source (McClearen, item 210A is considered to be in the space separating item 370 and item 110, figure 1). 
Regarding claim 13, the combination of McClearen and Duncan discloses the vacuum cleaner as claimed in claim 1, wherein the supply duct (McClearen, item 280, figure 2) extends through a plenum (McClearen, item 210A, figure 1). 
Regarding claim 14, the combination of McClearen and Duncan discloses the vacuum cleaner as claimed in claim 9, wherein the container includes an air return passageway (an air return passageway is considered to be the gap, corresponding to the applicants disclosure; air return passageway is item 28 in figure 4 of Duncan), wherein the motor housing includes a plenum inlet opening (McClearen, openings within item 160, figure 1) corresponding with the air return passageway (airflow from gap flows through openings within 160), and wherein the plenum inlet opening and the air return passageway of the container are connected for fluid communication when the motor housing is in the closed position and the plenum inlet opening and the air return passageway are disconnected from fluid communication when the 
Regarding claim 15, the combination of McClearen and Duncan discloses the vacuum cleaner as claimed in claim 14, wherein the gap forms the air return passageway (Duncan item 28, figure 4, which correspond to gaps formed between item 370 and wall 340A of McClearen) such that the suction airflow travels from the filter through the gap towards the plenum (McClearen, as modified from Duncan in claim 1, moves airflow through the gaps towards item 210A).
Regarding claim 16, the combination of McClearen and Duncan discloses the vacuum cleaner as claimed in claim 1, wherein the suction source includes a motor (McClearen, included within item 110, paragraph 0036, figure 2), the vacuum cleaner further comprising a second filter (considered to be the foam encased around item 110, paragraph 0024, not explicitly shown in figures) that surrounds the motor around a motor axis (according to Merriam-Webster dictionary, “encased” means to cover or surround thereby, the foam surrounds item 110) . 
Regarding claim 17, the combination of McClearen and Duncan discloses the vacuum cleaner as claimed in claim 16, wherein the motor housing air passageway (McClearen, item 120, figure 2) is configured for airflow to enter the second filter 360 degrees around the motor axis (McClearen, item 590 passes through item 120 to enter through the foam and item 110 on all sides, paragraph 0029, figures 1 and 2).
Regarding claim 18, the combination of McClearen and Duncan discloses the vacuum cleaner as claimed in claim 16, further comprising a filter lid (McClearen, item 150, figure 2), the filter lid removably coupled to the motor housing of the vacuum to allow access to the second filter (McClearen, item 150 is capable of being removed to allow access to inner components including the second filter and item 110, figure 2).
Regarding claim 19, the combination of McClearen and Duncan discloses the vacuum cleaner as claimed in claim 18, wherein the filter lid is inaccessible when the motor housing is in the closed position (McClearen, user is unable to obtain access to item 150 when items 101 and 103 are connected together in 
Regarding claim 21, as best understood, the combination of McClearen and Duncan discloses the vacuum cleaner as claimed in claim 1, wherein the container includes a first side (McClearen, considered to be the inside of item 101, figure 1) and a second side (McClearen, considered to the outside of item 101, figure 1) opposite the first side, wherein the motor is adjacent the first side of the container (according to The Free Dictionary, “adjacent” is defined as close to; therefore, item 110 in McClearen is considered to be close to the inside of item 101, figure 1) and the supply duct is disconnected from fluid communication with the filter and connected to the filter for fluid communication adjacent the first side of the container (according to The Free Dictionary, “adjacent” is defined as close to; therefore, item 280 is considered to be close to the inside of item 101 when connected and disconnected to item 370, figure 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McClearen (US 2011/0214567) in view of Duncan (US 2011/0239399) and further in view of Fuseno (JP 2017/176401). 
Regarding claim 4, as best understood, the combination of McClearen and Duncan discloses the vacuum cleaner as claimed in claim 3, but fails to teach further comprising a foam housing, wherein the container is located inside the housing.
However, Fuseno teaches a vacuum cleaner comprising a foam housing (item 3 is made of foamed rubber or foamed polyethylene; page 16, paragraph 0075, lines 665-666, figures 1-4) wherein a vacuum cleaner is located inside the housing (page 17, paragraph 0080, lines 700-703, figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing that holds the vacuum cleaner as disclosed by McClearen in figure 10 (McClearen, items 702 and 704, paragraph 0044) to be made of a flexible material such as .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McClearen (US 2011/0214567) in view of Duncan (US 2011/0239399) and further in view of Spellman (US Patent No. 4,575,895).
Regarding claim 5, the combination of McClearen and Duncan discloses the vacuum cleaner as claimed in claim 1, wherein the wall is an interior wall of the container (McClearen, item 340A is within item 101, figure 1) but fails to explicitly disclose wherein the ribs are removable from the wall.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ribs to be removable from the wall since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP 2144.04.V-C). As set forth above, Spellman teaches a rib frame removable from the container wall (items 112 and 114 of item 110 fit within item 156, figure 5) for the purpose of being able to remove and adjust the plurality of ribs to correspond to the shape of the container of the vacuum cleaner within which the refuse bag is utilized (Spellman, column 2, lines 19-22).  Therefore, absent any new or unexpected results, it would have been obvious to make the ribs removable from the wall, in view of the teachings of Spellman, since there are reasonable expectations of success. Please note that in the instance application, page 5, paragraph 0028, the application has not disclosed any criticality for the claimed limitations.   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McClearen (US 2011/0214567) in view of Duncan (US 2011/0239399) and further in view of Bach (EP2510854).
Regarding claim 7, the combination of McClearen and Duncan discloses the vacuum cleaner as claimed in claim 1, but fails to disclose wherein the wall includes a foam wall.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McClearen (US 2011/0214567) in view of Duncan (US 2011/0239399) and further in view of Smith (US 2013/0091810).
Regarding claim 20, the combination of McClearen and Duncan discloses the vacuum cleaner as claimed in claim 18, but fails to explicitly show the inner details of how the motor and second filter surrounding the motor are connected. 
However, Smith teaches the details of the filter (item 40, figures 2 and 4) that surrounds the motor (item 16 within item 27, figures 2 and 4) and wherein a filter lid (item 121, figures 2 and 4) presses the filter against a filter seat (item 42, best seen in figure 2) to seal the filter in the motor housing passageway (corresponding to item 120 of McClearen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the filter seat, as taught by Smith, for the lid (corresponding to item 150 of McClearen) to press the filter against as disclosed in McClearen to ensure an airtight connection (Smith, paragraph 0097)  as the airflow passes through the motor housing passageway in order to advantageously cool the motor (McClearen, paragraph 0029). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723